MEMORANDUM **
Isaac Francisco Gonzalez, a native and citizen of Nicaragua, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his applications for relief under 8 U.S.C. §§ 1182(h) and 1255. We dismiss the petition for lack of jurisdiction.
Petitioner contends that the agency incorrectly categorized his kidnapping conviction as a crime involving moral turpitude and a crime of violence. Because Gonzalez did not exhaust these claims before the BIA, we dismiss the petition for review for lack of jurisdiction. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.